THE MERGER FUND® July 11, Dear Fellow Shareholder: The tide started to turn for The Merger Fund® last quarter.Not dramatically, but enough to convince us it was safe to go back in the water.In the three months ended June 30, another treacherous period for both conventional money managers and arbitrageurs, the Fund’s NAV rose from $14.45 to $14.54, an increase of 0.6%.Although this modest gain still left us down 3.2% for the first six months of 2008, our ability to prudently manage risk in the face of volatile and unforgiving markets, coupled with recent opportunities to put money to work in attractively priced merger-arbitrage situations, should leave the Fund well-positioned for continued upward momentum in the months ahead. Yogi Was Right! To paraphrase Yogi Berra, a deal isn’t dead until it’s dead.This observation seems especially applicable to the leveraged buyout of Clear Channel Communications, a transaction that was given up for dead more than once.The Clear Channel saga, which now appears to be moving toward a happy ending, began in November of 2006.That’s when Clear Channel, a major player in both broadcasting and outdoor advertising, agreed to be acquired by two private-equity firms, Thomas H. Lee Partners and Bain Capital Partners, for $37.60 a share, or $18.7 billion.At the time it was the third-largest LBO on record.In an unusual move designed to placate shareholders who might be unhappy with the deal price, the merger agreement included a “go-shop” provision, which allowed the seller to actively solicit higher offers.The go-shop period expired in early December, and six weeks later Clear Channel received SEC clearance to mail proxy materials to its shareholders, who were scheduled to vote on the transaction at the end of March. In the run-up to the vote, however, several large shareholders, including mutual-fund giant Fidelity, publicly voiced their opposition to the deal, claiming that Clear Channel’s unique portfolio of assets and prodigious and steady cash flow warranted a higher takeout price.When it appeared that the vote might be in question, Clear Channel postponed the shareholder meeting and began to work behind the scenes to convince Thomas Lee and Bain to pay more.These efforts were successful, and in April 2007 the company announced a new deal price, $39 a share.The buyers termed it their “best and final” offer.Except it wasn’t. Despite the improved deal terms, many of the same shareholders who had opposed the previous offer continued to argue that the private-equity firms were getting the company on the cheap. Negotiations resumed, resulting in yet another acquisition agreement.In addition to slightly raising the buyout price to $39.20, this one also gave Clear Channel’s existing shareholders the option to acquire up to a 30% equity interest in the privatized company on the same terms as Thomas Lee and Bain.On May 28, 2007, as the ink was drying on the revised takeover documents, it’s doubtful that either the buyers or the seller realized that this transaction–negotiated in what was still a near-perfect environment for highly leveraged buyouts–would be among the last of the mega LBOs, at least until the next credit cycle. Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit Lake Drive•Valhalla•New York
